Citation Nr: 1230099	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-23 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of mild traumatic brain injury (TBI) with migraine headaches and cognitive deficits, to include the question of entitlement to a separate rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 1998 and from September 2002 to June 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 brokered rating decision in which the RO in Salt Lake City, Utah, inter alia, granted service connection for residuals of mild TBI and awarded an initial, 10 percent rating, effective June 5, 2007, the date following the Veteran's release from active duty.  In October 2008, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned to this disability.  The RO issued a statement of the case (SOC) in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  

In September 2011, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is associated with the claims file.  During the hearing, the Veteran submitted additional written argument and evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his residuals of mild TBI, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Additionally, because the RO has acknowledged migraine headaches to be a residual of service-connected mild TBI, the question of whether the Veteran is entitled to a separate rating for such disability is considered a component of the claim for higher rating on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2011).  Hence, the characterization of the claim on appeal, as reflected on the title page.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board notes that the Veteran's claim file was initially within the jurisdiction of the RO in Anchorage, Alaska.  During the pendency of the appeal, the Veteran moved, and his claims file (and this appeal) was transferred to the jurisdiction of the Philadelphia RO.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Here, the Veteran has been awarded service connection for residuals of mild TBI with migraine headaches and mild cognitive deficits.  The record reflects that the Veteran most recently underwent a VA TBI examination in June 2009.  Pertinent to this remand, the June 2009 examination report indicates a lack of reported symptoms such as balance and coordination problems, memory impairment, or other cognitive symptoms.  Social interaction was noted to be 'routinely appropriate.'

In September 2011, the Veteran and his wife testified as to the various residuals of his service-connected TBI.  Specifically, they indicated the Veteran experiences difficulty with spatial orientation, balance issues, short term memory impairment, and difficulty staying focused on particular tasks.  The Veteran also reported a decrease in self-confidence for decision-making ability and that he is 'not very social.'

On this record, the Board finds that new VA examination is needed to ensure that the record reflects the current nature and severity of all of the Veteran's service-connected mild TBI residuals.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo a TBI examination by an appropriate physician (such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher rating.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Health Care System (VAHCS) in Anchorage, Alaska (dated from July 9, 2007 through March 17, 2008 and from September 22, 2008 through July 9, 2009), the VA Medical Center (VAMC) in Martinsburg, West Virginia (dated from July 20, 2009 through July 30, 2010), and the VAMC in Lebanon, Pennsylvania (dated from December 14, 2010 through May 11, 2011).  In September 2011, the Veteran testified that he received all of his treatment at the Anchorage VAHCS prior to moving to Pennsylvania in July 2009.  Thereafter, he sought treatment at VAMCs in Martinsburg and Lebanon; he still continues to be treated at the Lebanon facility.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given the foregoing information, it appears that there are outstanding records pertaining to treatment at all three facilities.  Hence, on remand, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Anchorage VAHCS (dated from March 18, 2008 through September 21, 2008), the Martinsburg VAMC (dated from July 31, 2010 through December 13, 2010), and the Lebanon VAMC (dated since May 12, 2011), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the initial rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, 12 Vet. App. at 126, is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Anchorage VAHCS (dated from March 18, 2008 through September 21, 2008), the Martinsburg VAMC (dated from July 31, 2010 through December 13, 2010), and the Lebanon VAMC (dated since May 12, 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a traumatic brain injury (TBI) examination, by an appropriate VA physician (such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include any neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ).  

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the new schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s) (other than posttraumatic stress disorder (PTSD), for which a separate rating has been assigned), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of mild TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

With regard to headaches (which have been previously been identified as residual to the Veteran's TBI), the examiner should render specific findings as to the frequency and severity of the Veteran's headaches, specifically indicating whether the Veteran suffers very frequent, completely prostrating attacks productive of severe economic inadaptability; characteristic prostrating attacks occurring on average once a month; characteristic prostrating attacks averaging one in two months; or less frequent attacks.

The examiner should also specifically indicate whether there is multi-infarct dementia associated with brain trauma. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher initial rating for mild TBI residuals, to include the question of entitlement to a separate rating for migraine headaches, in light of all pertinent evidence (to include any evidence received since the March 2011 supplemental SOC (SSOC)) and legal authority, to include consideration of whether any staged rating of the disability(ies), pursuant to Fenderson (cited above), is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

